number release date id office uilc cca_2011042616302342 -------------- from ------------------------- sent tuesday date pm to --------------------- cc subject re interest_netting the service does not currently have the ability to automatically apply the net rate of zero in sec_6621 congress recognized this current limitation and intended that until such time as procedures are implemented that allow for the automatic application of sec_6621 by the service the service will promptly and carefully consider any taxpayer's request to have interest charges recalculated in accordance with sec_6621 see h_r rep no part 105th cong 1st sess s rep no 105th cong 2d sess please let me know if you need anything further
